Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1 – 20 are allowable over prior art of record. The prior art of record failed to teach, alone or in combination, a user equipment (UE) comprising: a transceiver configured to: receive configuration information for transmission configuration indicator (TCI) states, receive configuration information for group TCI indices, wherein a group TCI index, m , of the group TCI indices is associated with a group of TCI states (                         
                            (
                            
                                
                                    T
                                
                                
                                    0
                                
                            
                            
                                
                                    m
                                
                            
                            ,
                             
                            
                                
                                    T
                                
                                
                                    1
                                
                            
                            
                                
                                    m
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    T
                                
                                
                                    U
                                    -
                                    1
                                
                            
                            (
                            m
                            )
                        
                    ) wherein U≥1, receive configuration information on which TCI states within the group of TCI states to apply to at least one of downlink channels and uplink channels, and receive the group TCI index; and a processor operably connected to the transceiver, the processor configured to: decode a channel conveying the group TCI index, and determine, at least based on the decoded group TCI index, one or more TCI states to apply to the at least one of downlink channels and uplink channels, wherein the transceiver is further configured to at least one of (i) receive the downlink channels and (ii) transmit the uplink channels using the determined one or more TCI states as claimed in independent claim 1 and similarly claimed in independent claims 8 and 15. Therefore claims 1 – 20 are novel and non-obvious over prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAISON. JOSEPH
Primary Examiner




/JAISON JOSEPH/Primary Examiner, Art Unit 2633